DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    ROSANA BOULHOSA NASSAR,
                            Appellant,

                                    v.

                   JESSINA CLEMENTS RHODEN,
                            Appellee.

                              No. 4D19-1830

                          [February 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472019CA000052CAAXMX.

   Rosana Boulhosa Nassar, Okeechobee, pro se.

   Colin M. Cameron of Colin M. Cameron, P.A., Okeechobee, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.